Order unanimously modified so as to permit the discovery and inspection by any person or persons to be selected by the appellants to he held, in the case of the shipment in Teheran, Iran, in the presence of a representative furnished by the official Lloyd’s Agency and provided that whatever samples are drawn shall he sealed by the Lloyd’s surveyor and be forwarded to the New York County Clerk by air mail. As to the lots of merchandise which are warehoused in New York City the inspection shall he in the presence of a person to he selected by the defendant-respondent [Somekh], This order shall be granted on the further condition that the trial be not postponed later than May 24, 1948, by reason of such inspections and examinations and on the further condition that the party seeking the examination stipulate in writing to be filed with the County Clerk of New York County that the certificate of the examination in Teheran, may he received in evidence without the taking of the deposition or the production in court as a witness of the person making the examination. As so modified the order is affirmed, without costs. Settle order on one day’s notice. Present — Peek, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.